IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ELIZABETH KESSINGER,                   NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                           FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D16-5593
v.

CLIFTON J. KESSINGER,
FORMER HUSBAND,

      Respondent.

___________________________/


Opinion filed November 6, 2017.

Petition for Writ of Prohibition.

Beth M. Terry, Jacksonville, for Petitioner.

Robert Elrod, Jr., Jacksonville, for Respondent.




PER CURIAM.

DENIED. See Kessinger v. Kessinger, 1D16-1997 (Fla. 1st DCA 2017) (reversing
with directions to vacate the final judgment and dismiss the petition).


B.L. THOMAS, C.J., and OSTERHAUS and BILBREY, JJ., CONCUR.